Citation Nr: 0948870	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to 
April 1997, and from November 1999 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.  , which the Board has taken the liberty 
of replacing as the name of the Veteran's claimed low back 
disability.

The Veteran had a Travel Board hearing in front of the 
undersigned Acting Veterans Law Judge in November 2008, in 
Muskogee, Oklahoma.  A transcript of that Travel Board 
hearing is of record.

The Board originally remanded this case to the Appeals 
Management Center (AMC) in January 2009, in order to find any 
other treatment records as well as to get a VA examination.  
Since the Board's January 2009 Remand Order, the Veteran was 
diagnosed with DJD of his lumbar spine, he submitted further 
treatment records, and he underwent a VA examination in 
August 2009.  The Veteran's claim was readjudicated in 
Supplemental Statement of the Case in November 2009.

As noted in the Board's January 2009 Remand Order, the Board 
is cognizant that the Veteran originally expressed 
disagreement with the RO's denial of a cervical spine 
condition and a sleep disorder.  The RO included these issues 
in its Statement of the Case (SOC), dated July 2007.  
However, in his October 2007 Substantive Appeal, the Veteran 
indicated that he only wished to continue his appeal of the 
low back disorder addressed in this decision.  Thus, the only 
issue before the Board, as reflected in the Remand Order, is 
the claim for service connection for residuals of a low back 
injury.  See 38 C.F.R. § 20.202 (2009).

The Board finds that its remand has been fully complied with 
by the AMC, that the development requested in the remand was 
completed, and that the Veteran's claim was readjudicated.  
Therefore, the Board finds that the AMC has fully complied 
with its remand order, and the Board may proceed to 
adjudicate upon the merits of this case.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (remand by the Board confers 
upon the claimant, as a matter of law, the right to 
compliance with the remand order).  



FINDINGS OF FACT

1.  The Veteran sustained a back injury during service in 
October 1993, during a motor vehicle accident.

2.  The evidence has demonstrated chronicity of the low back 
symptomatology beginning in October 1993 during service, and 
continuity of low back symptomatology after discharge.

3.  The Veteran is currently diagnosed with degenerative 
joint disease (DJD) of the lumbar spine.

4.  The evidence for and against the claim is in relative 
equipoise on the question of whether the Veteran's current 
DJD of the lumbar spine began during active duty service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for establishing service connection for DJD of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, preadjudication VCAA notice was provided in a 
November 2006 letter in connection with his claim, which 
advised the Veteran that he needed to submit evidence that 
his current low back disability is related to service, as 
well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
The Veteran was further advised as to the specific elements 
of service connection and types of evidence needed to 
substantiate those elements, as well as the type of 
information and evidence which would be used to determine a 
disability rating and effective date should service 
connection be granted.  The Veteran was readvised of this 
information in a March 2009 letter sent to the Veteran by the 
AMC after the Board issued its January 2009 Remand Order.  
The Veteran's claim was last adjudicated in a Supplemental 
Statement of the Case in November 2009.

As to VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records, the August 2008 VA examination report, 
private medical treatment records, two letters from private 
doctors expressing medical opinions as to the etiology of the 
Veteran's back disability, the transcript from the November 
2008 Travel Board hearing, and statements from the Veteran 
and his representative in support of his claim.  

The Veteran was an active participant in the claims process 
by submitting evidence and argument, as well as presenting 
for a VA examination.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  

Additionally, the Board notes that any deficiency in the VCAA 
notice that the Veteran received throughout the pendency of 
his claim is not prejudicial to the Veteran's claim, 
specifically because the Board is granting the Veteran's 
claim for service connection, as discussed below.  

Service connection for low back disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there, 
generally, must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the Veteran underwent a VA examination 
in August 2009.  During that examination, the Veteran was 
diagnosed as having degenerative joint disease (DJD) of the 
lumbar spine.  Such a diagnosis was rendered after 
examination and review of the x-rays taken during the 
examination.  Therefore, the Board finds that the evidence 
demonstrates a current diagnosis during the pendency of his 
appeal, meeting the first element needed for service 
connection.

The second element - in-service injury or occurrence, or 
evidence of chronicity of symptomatology during or after 
service which demonstrates that the injury occurred in 
service, or which demonstrates that the symptomatology was 
chronic during service - is evidenced in the record in 
October 1993, when the Veteran was in a motor vehicle 
accident.  The Veteran's service treatment records show that 
the Veteran showed no history of back problems or any other 
complaint upon enlistment in October 1990.  The Veteran was 
seen in service in January 1994 for medical treatment for his 
back, where he was complaining of a neck and back injury.  He 
reported being in a motor vehicle accident during service in 
October1993, three months prior to seeking treatment.  He 
further reported that he had had back pain since that 
incident and could not sit for long periods of time.  The 
Veteran was diagnosed at that time with a possible muscle 
spasm and was prescribed 48 hours of bedrest, Flexerine and 
Motrin.  The Veteran was given a lumbar series x-ray in 
January 1994, which noted that the disc spaces were preserved 
and showed no signs of fracture or subluxation.  However, 
there were possible signs of spinal bifida, which had "no 
clinical significance."  The Veteran was seen for a follow-
up appointment in January 1994, where he continued to 
complain of back pain, and being unable to sit, sleep or 
stand for long periods of time.  The Veteran was again 
prescribed medication, including Motrin.  

The service separation examination in February 1997 indicated 
that his spine was normal.  However, on a separate sheet of 
paper, dated two days earlier, the Veteran reported recurring 
back pain for the past three years (since 1994).  The Veteran 
was reenlisted and underwent medical examination in October 
1999.  At that time he noted he did not have any back 
trouble, and his spine was noted as being normal.

The Veteran submitted private chiropractor treatment report 
from December 2006.  This treatment report noted that it was 
the Veteran's initial visit and that he was complaining of 
lumbosacral pain, spasms, inflammation, numbness and 
fixations, and it also noted sciatica of the lumbar and 
sacral spinal areas.  The report shows that the Veteran had 
previous treatment by a chiropractor in Philadelphia, 
Pennsylvania.  

At the November 2008 Travel Board hearing, the Veteran noted 
that he attempted to obtain those previous chiropractic 
treatment records but had been informed that the chiropractor 
had destroyed the records.  The Veteran further informed the 
undersigned Acting Veterans Law Judge and the Board in his 
hearing that he has intermittently sought chiropractic 
treatment since his discharge from service.  The Veteran 
noted that his treatment was intermittent because he was 
self-employed and could not obtain health insurance, and he 
only sought treatment when he could afford it.  He further 
testified that he was a plumber by trade, until recently, and 
that he had never re-injured his back since service.  He also 
testified that he initially injured his back during physical 
training, and had his platoon carry him to seek medical 
treatment while in service.  

While the Veteran did not mention the motor vehicle accident 
during his hearing before the Board as the cause of his 
initial injury, the Board finds that, regardless of this 
discrepancy, the fact remains that the service treatment 
records show a motor vehicle accident in October 1993 and the 
Veteran has demonstrated the chronicity of his condition 
during and after service.  The Board specifically finds the 
Veteran to be a credible historian in light of the service 
treatment records and his testimony before the Board in his 
November 2008 Travel Board hearing.  Thus, the Veteran has 
demonstrated that he had an injury to his back during 
service, which has caused him pain since the incident.

However, there are conflicting medical opinions as to the 
link of a current back disorder to service in the record.  
The VA examiner, in the August 2008 VA examination, opined 
that the Veteran's DJD of the lumbar spine was not due to 
service because there were no medical records from discharge 
until 2006 which showed treatment for a back injury.  Based 
on his review of the claims file and notation of the lack of 
back treatment, the VA examiner concluded that, because he 
was unable to establish chronicity of the symptomatology, the 
Veteran's current disability was "less likely than not" due 
to the Veteran's "reported injuries or other event of his 
period of active service."

The Veteran has submitted two private medical opinions.  One 
from Dr. R.T. B., M.D., dated April 2009, stated that he had 
reviewed the service treatment records and current medical 
records.  Dr. B. opined that, because the Veteran's back pain 
began in service after a motor vehicle accident and was now a 
chronic condition, the Veteran's current low back disability 
was related to active duty service.  Additionally, the 
Veteran submitted an opinion from Dr. H. Z. D., D.O., dated 
September 2009, which noted that he also reviewed the service 
treatment records and the current medical treatment records.  
Dr. D. specifically noted the history of the  motor vehicle 
accident in service, and opined that the back pain began with 
this motor vehicle accident.  Dr. D. further concluded that 
the Veteran's current low back disorder is "as likely as 
not" related to the Veteran's active duty service.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (probative 
value of medical opinion evidence is based on the medical 
expert's personal examination, knowledge and skill in 
analyzing the data, and the medical conclusion reached).  
Thus, so long as the Board provides an adequate reason or 
basis for doing so, the Board may favor one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); see also Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

The Board may reject a medical opinion that is based on facts 
provided by the Veteran that have previously been found to be 
inaccurate, see Reonal v. Brown, 5 Vet. App. 171, 17 (2005), 
and may reject such a medical opinion because other facts 
present in the record contradict the facts provided by the 
Veteran that formed the basis for the opinion, see Swann v. 
Brown, 5 Vet. App. 229 (1993).  The Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the Veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also 
Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (a 
significant factor to be considered for any opinion is based 
on an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
the medical records or lay reports of injury, symptoms, 
and/or treatment).  However, the Board may not prefer one 
medical opinion over another solely based on the claims file 
review or the absence thereof; most of the probative value of 
a medical opinion comes from its reasoning.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the evidence is in 
relative equipoise as to the question of whether the 
Veteran's currently diagnosed DJD of the lumbar spine is 
related to active duty service.  As discussed above, the 
Board found that the Veteran's lay history of his injury in 
service, subsequent symptomatology, and treatment to be 
credible evidence.  The VA examiner's opinion is grounded 
almost solely on the basis that the Veteran did not have 
treatment since discharge from service until he sought 
treatment in 2006.  However, the December 2006 chiropractic 
treatment report indicated that the Veteran sought treatment 
before that with a different chiropractor in a different 
city.  The Veteran explained that such records of treatment 
were not of record because they were destroyed by the 
chiropractor.  Moreover, the Veteran testified in his Travel 
Board hearing that he had been seeking treatment, although 
intermittently because of health insurance and affordability 
issues, as often as he could since his discharge from 
service.  The Board also found this to be credible evidence, 
as discussed above.  

Additionally, the VA examiner's opinion omits any reference 
to the motor vehicle accident in service, for which the 
Veteran sought treatment in January 1994, where he complained 
of chronic symptomatology in service.  Also, the Veteran's 
continuous symptomatology, including treatment by 
chiropractors prior to December 2006, was not considered by 
the VA examiner.  Such factual omissions weigh against the 
probity of the VA examiner's opinion.  Thus, the evidence of 
record undermines the rationale upon which the VA examiner's 
opinion was based.  

The private medical opinions both note that the Veteran was 
injured in service due to a motor vehicle accident, and 
demonstrate adequate knowledge of the Veteran's 
symptomatology and treatment history; however, no actual 
physical examination of the Veteran seems to have taken 
place.  It is also unclear as to how long either of these 
doctors has been treating the Veteran, and it is not clear 
what "current medical records" these two doctors actually 
reviewed when rendering their opinions.

Consistent with the accurate facts of record and the Board's 
findings, Dr. B.'s opinion refers to the Veteran's current 
back problem as a chronic condition which dates back to the 
Veteran's service.  Dr. D.'s opinion also links the Veteran's 
current back disability to the injury in service, and gives 
supporting rationale noted by the chronicity of the low back 
problem, as well as sound medical principles regarding the 
onset of such back problems.  The VA examiner's opinion 
specifically rejects the Veteran's own competent and credible 
reports of the chronicity of his current back symptoms in 
service and his continuous symptoms after service, which the 
Board has accepted.  



Accordingly, the Board finds that the evidence is at least in 
relative equipoise on the question of relationship of the 
current low back disorder of DJD of the lumbar spine to 
service.  Resolving reasonable doubt in the Veteran's favor, 
service connection for the Veteran's claimed DJD of the 
lumbar spine is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for DJD of the lumbar spine is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


